Case 1:19-cv-11528-ADB Document 1-4 Filed 04/19/19 Page 1 of 39




               Exhibit D
            Case 1:19-cv-11528-ADB Document 1-4 Filed 04/19/19 Page 2 of 39




Innovations For Mobile Content Distribution
                  Case 1:19-cv-11528-ADB Document 1-4 Filed 04/19/19 Page 3 of 39
Quick Facts: Company Information
 An Ohio incorporation, incorporated in 2011
 Offices
         1275 Kinnear Rd., Columbus, Ohio
         1045A Linda Vista Ave., Mountain View, CA, 94043
         12 Suliman Abaza St, Mohandseen, Giza, Egypt (Dev Office: 16 developers)
 Major Investors and Stakeholders
      Ohio Tech Angel Fund (OTAF)
      Tech Columbus (TC)
      Ohio State University
      Alta Ventures (Mexico)
            Case 1:19-cv-11528-ADB Document 1-4 Filed 04/19/19 Page 4 of 39
Quick Facts: Company Purpose


  inmobly delivers an innovative mobile multimedia platform
        integrating networks, handsets and content.
               Case 1:19-cv-11528-ADB Document 1-4 Filed 04/19/19 Page 5 of 39
The Bandwidth Crunch
                            Very High Peak-to-Average
                                  Demand Ratio



                       Demand

                                                          Users are “always on,” “always connected”

   Supply

                              Network-centric solutions         The average user consumes 7.2
                              are not enough                         hours of media daily
                                                                Mobile devices represent 27%
                                                                         of this time


        5G will not cut-it, New Paradigm for content delivery required
              Case 1:19-cv-11528-ADB Document 1-4 Filed 04/19/19 Page 6 of 39
Everyone is Impacted
                             Peter & Mary share a data plan with teen daughter Sarah
                             Sarah loves music & video
                             Data overages are tough on the budget


                San Francisco           Columbus
                                                 New York

    Diane flies often for business
                                                      Jack takes the subway to work
    News, sometimes Hulu
                                                      Sports highlights, streaming music
    Poor connections when travelling,
    Limited content available offline                 Buffering delays, data overages


              Carriers, Content providers and Users are all losing
          Case 1:19-cv-11528-ADB Document 1-4 Filed 04/19/19 Page 7 of 39
Industrial Ecosystem
         Network Centric Solutions (5G) will not cut it

                    Data Throttling is annoying

           Wi-Fi hunt for your smart phones is an art

        Network Caching not optimized for the last mile

        Data Management not adequate for video traffic

          “There are certain pockets where we're absolutely going to
          experience that down tick from the LTE network down to 3G
          because of capacity constraints.” Verizon CFO Fran Shammo
                    Case 1:19-cv-11528-ADB Document 1-4 Filed 04/19/19 Page 8 of 39
Development in the Industry
  “Mobile Data Congestion already a Reality” (Top 10 Tech Predictions for 2015: CEO CyberFlow)

                                            Carriers Move to work closer with content

 Carriers introducing "Sponsored Data”

                                                  Focus on Emerging Markets

Carriers Slowing down heavy traffic
          Case 1:19-cv-11528-ADB Document 1-4 Filed 04/19/19 Page 9 of 39
Mobile Aware Content Delivery

        Bridge between content and mobile networks
                                All bits are not created equal

        Streaming is over-rated
             Peace of mind by avoiding overage charges



                Can we get users
                 CONTENT BEFORE DEMAND ??
         Case 1:19-cv-11528-ADB Document 1-4 Filed 04/19/19 Page 10 of 39
Video Now technology is a Win-Win-Win




                   One technology, many possibilities
        Case 1:19-cv-11528-ADB Document 1-4 Filed 04/19/19 Page 11 of 39
System Overview
                  Case 1:19-cv-11528-ADB Document 1-4 Filed 04/19/19 Page 12 of 39
Predict: Cloud Backend
 Profiling
 Traffic Routing (VPN architecture)
 Smart Scheduling
                  Case 1:19-cv-11528-ADB Document 1-4 Filed 04/19/19 Page 13 of 39
Profiling
 Statistical User profiling
          Logs (Connectivity/Consumption/UI)
          User preferences
          Content tags and metadata
          Interactive learning: Engaging users to help validate learning
 Network Profiling
          Logs of connectivity (3G/Wi-Fi)
 Statistical Content Profiling
          Variability of content
                Case 1:19-cv-11528-ADB Document 1-4 Filed 04/19/19 Page 14 of 39
Traffic Routing (VPN architecture)
 DNS architecture for logging and injection (serving)
         Over-the-top solution to monitor traffic
         Identifying content usage on the device
         DNS reduces traffic requirements on VPN
         Sampling based approach
 Possibility of adding compression
         Case 1:19-cv-11528-ADB Document 1-4 Filed 04/19/19 Page 15 of 39
Scheduling Module Architecture
                Case 1:19-cv-11528-ADB Document 1-4 Filed 04/19/19 Page 16 of 39
Smart Scheduling
 Statistical User profiling
          Optimization based on long term trends
          Based on UI, consumption, and connectivity patterns
          Accounts for dynamic user preference changes
 Adaptive Module
          Medium time scale behavioral matching
          Threshold based policies                                            Dashbaord
          Interactive learning
          Exploration-vs-Exploitation tradeoff
 Content Placement
          Graph Matching
          Optimizes network cost function
          Optimizes content freshness
                 Case 1:19-cv-11528-ADB Document 1-4 Filed 04/19/19 Page 17 of 39
Content Placement: Graph Matching
 Placement of 10 Videos (No Constraints)
                                                   Peaks


Placement


 Placement of 10 Videos (Constraints: Congestion 3-6)
                                                   Peaks


Placement
              Case 1:19-cv-11528-ADB Document 1-4 Filed 04/19/19 Page 18 of 39
Cache: Client Side
 Logging
 Real Time Module
 Content Management
         Personalized Memory Management
         Personalized Battery Management
                    Case 1:19-cv-11528-ADB Document 1-4 Filed 04/19/19 Page 19 of 39
User Logging
 Content Logging:
         VPN architecture: consumed content on device (category/consumption method/time)
         Downloaded content (category/connectivity/download type/time)
 Battery Logging: Battery State change (charging/discharging/ok/low)
 Connectivity Logging:
         Wi-Fi Connectivity (time/duration/speed)
         Mobile Data (time/duration/speed)
 Data Usage Logging: Volume of Data utilized (time/medium/size/application)
 Schedule Result Logging:
         Schedule items (category/medium/count/scheduled time/Success or Failure/download time)
 UI Event Logging: App activity (Screen access/ viewing/content)
                 Case 1:19-cv-11528-ADB Document 1-4 Filed 04/19/19 Page 20 of 39
Real Time Module
 Light weight design (executes symbolic schedule)
 Adjusts to dynamic real time changes
 Push-Pull architecture
 Accommodates different QoS requirements
 Smart venue solution
         Optimized based on a check-in architecture
         Opportunistic fetching with a back-up mechanism
         Accommodate multicast and white space technologies.
                Case 1:19-cv-11528-ADB Document 1-4 Filed 04/19/19 Page 21 of 39
Personalized Memory Management
 Manages memory on client through
         Maintain memory utilization on device
         Prioritizing content elements for retention
         Optimizing cost/benefit of removing/retaining content elements
 Long term trends identified by the cloud
 Optimized based on real time logs (UI logs, number of views, pinning, etc…)
                Case 1:19-cv-11528-ADB Document 1-4 Filed 04/19/19 Page 22 of 39
Personalized Battery Management
 Manages battery on client through
        Maintain battery thresholds on device
        Protects against unnecessary drainage of battery
 Accommodates different QoS
 Optimized based on caching history
 Optimized based on connectivity patterns
                             Case 1:19-cv-11528-ADB Document 1-4 Filed 04/19/19 Page 23 of 39
Serve: Client Side
 Content Consumption
        Offline consumption
        Packet injection for cached content from native apps
          Content                                                            Content
          Request                     Forward Content                        Request
                                          Request

         Content                                                            Content
Mobile   Response                   Receive Content                Mobile   Response
Device                                 Response                    Device
              Check          Content                                             Check             Receive
             Content           Not                      Content                                               Content
                                                                                Content            Content
           Availability      available                  Provider                                              Provider
                                                                              Availability




                 Content not Cached                                                          Content Cached

 Social/interactive UI (roadmap)
                Case 1:19-cv-11528-ADB Document 1-4 Filed 04/19/19 Page 24 of 39
PAUL the App
Intelligent management of data plan
Saves bandwidth
Offline content consumption
Personalized content
Elegant UI
Enables delay free multimedia experience
No modifications to existing applications – enjoy saved
 content within native apps at no data cost
                            Case 1:19-cv-11528-ADB Document 1-4 Filed 04/19/19 Page 25 of 39
 Video Now technology: Second Screen




A personalized experience in the vast content of soccer,       Brutus Now provides the OSU Buckeyes Fan with a unique
through inter-linking news, highlights, live updates, and      Game Day experience, at the stadium, tailgating or watching
delay-free viewing launched as a global application            the game live on TV.
Feb 5th, 2013: Launched                                          Nov 2nd, 2013: Beta Launch.
Jan 30th, 2013: 400K+ downloads
Captured top spot in many individual markets
     Recommended by NYTimes Soccer Blog                       * In partnership with the OSU Athletics Department
                  Sessions: 9M+
               Screen Views: 40M+
                 Case 1:19-cv-11528-ADB Document 1-4 Filed 04/19/19 Page 26 of 39
Video Now SDK
 Light weight client side
 Optimized Cloud processing
 Offloading traffic
 Monetizing spare capacity
 Content providers and mobile
  carriers interfaces
                Case 1:19-cv-11528-ADB Document 1-4 Filed 04/19/19 Page 27 of 39
Analytics
 Allow for better understand of individual users or segments of users
         Hit ratio per segment                               Hit Ratio            Savings
         Average savings per segment
         Usage Patterns
         Battery Patterns                                      Usage              Battery
         Content Consumption patterns
         Wi-Fi presence

                                                                    Consumption     Wi-Fi
              Case 1:19-cv-11528-ADB Document 1-4 Filed 04/19/19 Page 28 of 39
Analytics: Some Insights
 Heavy users=44% (Consuming more than 10 videos/day)




                Hit Ratio   Usage   Savings   Battery   Consumption   Wi-Fi
               Case 1:19-cv-11528-ADB Document 1-4 Filed 04/19/19 Page 29 of 39
Analytics: Some Insights
 Average savings of > 2GB/month




                 Hit Ratio   Usage   Savings   Battery   Consumption   Wi-Fi
                  Case 1:19-cv-11528-ADB Document 1-4 Filed 04/19/19 Page 30 of 39
Content Provider and Carrier Interface
 Profile based content pushing
          Profile defined by user preferences/information/behavior
 Dynamic pricing optimization
          Identify the appropriate method/time for delivery of content
 Video ads caching and association
          Preload video ads based on profile
          Match ads to content

                                      Dashboard
         Case 1:19-cv-11528-ADB Document 1-4 Filed 04/19/19 Page 31 of 39
Dynamic Pricing: Win-Win Scenario
                  Case 1:19-cv-11528-ADB Document 1-4 Filed 04/19/19 Page 32 of 39
Intellectual Property and Copyright
 Joint optimization of the prediction, caching and suggestion/recommendation
  algorithms
     Distributed non-intrusive implementation on mobile networks
     Cloud based architecture,
     Network management layer instantiation for operator integration


 3 Key patent filed Sept 2010-2012,
     Independent Ohio State Lawyer search validates novelty of patent
     Inmobly has exclusive rights to license the patent
     Future patents planned in 2014/2015


 Trademark agreement with OSU since 2013
                              Case 1:19-cv-11528-ADB Document 1-4 Filed 04/19/19 Page 33 of 39
Business Model
    Revenue Models

                             Revenue
                                                          End User
                             Share w/                                                  Licensing to
                                                          Premium
                              Content                                                    Carriers
                                                         Subscription
                             Providers
                          Guaranteed QoS               Offline Capabilities            Offload Traffic
                          Captive Audience                 Data Saving                Expand Capacity
                                   Validated data point: 2GB /month/user saving @ $10/GB

                        Trial deployments with Sprint-Virgin Mobile and Ooyala underway
  Customers




                        Licensed our technology to Wikibuli
                        Partnership deal with OSU for our Buckeye Now app
                        Partnership deal with Vodafone Emerging Markets in final stages
                        Advanced discussions with various carriers (e.g., Verizon, TelCel), MVNOs (Kajeet, Scratch
                         Wireless), and CDN for trial deployments and licensing our technology.
                         Case 1:19-cv-11528-ADB Document 1-4 Filed 04/19/19 Page 34 of 39
Management Team
                                                           Senior Management
       Dr. Hesham El Gamal – CEO
                                                                                       Dr. Nayer Wanas – CTO
           Professor at OSU and IEEE Fellow.
                                                                                            Machine Learning expert with 50+ publications
           150+ published papers,
                                                                                             and 4 patents
            15 patents, $2MM+ Funding
                                                                                             Former Microsoft Researcher
           Industrial experience with Alcatel-Lucent,
                                                                                            Led several successful development teams
            Hughes, Inter-digital
                                                     Scott W. Gatchall – SVP Corporate Development
                                                         23yr executive of the wireless telecom industry.
                                                         Former Distinguished Member of Technical Staff, Motorola Mobility
                                                         Architect of world’s first digital cellphone & smartphone.

           Board of Directors                                     Strategic Advisors                             Corporate Partners


    Dr. Hesham El Gamal, CEO inmobly                          Ayaz Ul Haque
    Dr. Nayer Wanas. CTO inmobly                              Alan Morse,
    Ryan Helon, SVP TechColumbus                              Mohamed Atallah
    Bob Fisher, CEO Fisher Advisors
    Ayaz UlHaque, Exalt Capital
     Partners
                 Case 1:19-cv-11528-ADB Document 1-4 Filed 04/19/19 Page 35 of 39




THANK YOU
Hesham El Gamal
helgamal@inmobly.com
+1 (614) 266-3112
THANK YOU
Hesham El Gamal
helgamal@inmobly.com
+1 (614) 266-3112
                   Case 1:19-cv-11528-ADB Document 1-4 Filed 04/19/19 Page 36 of 39
Video Now: Solving Two Problems Simultaneously
                                                                                The Network in Mind
Discovery                                                Efficient Delivery &
                                                               Discovery         Caching the last mile,
                       Content                                                   Consumer focus,
                       Aggregation                                               New and future content

                                          Manage Your Data                      Device Awareness

                                     Fast Browsing         Compression           Device centric and aware
            Recommendation                                                       Intelligent scheduling
             Mobile TV                                                           Smart off-loading

                                               Offline                          Data Awareness
                                               Viewing
            Network Caching                                                      Predictive opportunistic delivery
                                                                                 Decongests the network
                                                                                 Compression potential add-on

                                                                   Delivery
                          Case 1:19-cv-11528-ADB Document 1-4 Filed 04/19/19 Page 37 of 39
    Technology/Product pipeline
                                                 Content            carrier grade    Advanced versions SDK/Platform
                               New version     Provider SDK           platform
                               Sports App,                                                                         Q4 2015
Product




                                                                                                   Q3 2015
                                                                                    Q2 2015
                                                                    Q1 2015
                                                 Q4 2014
                                Q3 2014




                                                                                                                               Business
                   Q2 2014
                                                                      Integrating our solution with key carriers and content
      Q1 2014                                                                   providers in the US and Globally.

                                 trial deployments with Content
                                   Distribution Networks (CDN)

                                  Trial deployments with mobile
                   Expanding             carriers and MVNO
         trial      to Big10
                                  Close few licensing deals in Q2
      deployment                          and Q3 of 2014.
         Case 1:19-cv-11528-ADB Document 1-4 Filed 04/19/19 Page 38 of 39
Market Size

          • Personalized content                           Total Market: 150B
          • Offline capabilities
                                                                            0% - 2%

          • Traffic offloaded to WiFi
          • Monetize spare non-peak BW and
            cheap-infrastructure
          • Over-The-Top video service



            • Delay free video
            • Cost conscious loading
            • More efficient than throttling           Addressable Market: 30B
                      Case 1:19-cv-11528-ADB Document 1-4 Filed 04/19/19 Page 39 of 39
Financial Projections
                   Revenue (USD ‘000s)          2014/2015   2015/2016   2016/2017    2017/2018

   Total Revenue                                  1,278       4,715       21,487         38,439

   Total Fixed + Variable (Sales) cost            1,949       5,949       7,364          8,736
      Salaries                                    1,384       4,471        5,439          6,395
   EBIT                                           -671       -1,234       14,122         29,704
   % of Revenue                                    -53         -26          66             77

   Total Staff                                     30          50           75            100




                             Raised $1.4M
                             Generated 20K Revenue 2013
                             Burn Rate 60K/Month
